DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/21/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 12-13, and 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract ideas of “mental processes” and “concepts relating to data comparisons that can be performed mentally or are analogous to human mental work” without significantly more. The claims recite “A method of imaging the brain within a patient diagnosed as potentially suffering a stroke, the method for deriving information about blood flow within the brain the method comprising the steps of:
a) obtaining a non-contrast rotational angiography scan of the patient's brain in the absence of contrast using a rotational angiography scanner, wherein the non- 
b) injecting a bolus of contrast agent into the patient; 
c) obtaining contrast rotational angiography scan of the patient's brain using the rotational angiography scanner at a time period after the bolus has been injected.” which are considered to be directed to nominal data acquisition steps that are considered to be generic and routine computing elements in the art of medical diagnostics. The claim limitations recited are considered to be at such a high level of generality that the features could be considered analogous to human mental activity and be performed by a user. Therefore the claim elements are considered to be directed to an abstract idea, and the medical diagnostic ability of the generic and routine computing elements including contrast enhanced images is not manipulated in any way by the abstract idea or human mental work, and therefore the claimed invention does not further control the operation of the device or improve the functioning of the device. Therefore, no improvements to medical diagnostic imaging systems or improvements to a subsequent medical procedure are claimed in the rejected claims. 
This judicial exception is not integrated into a practical application because it does not recite any elements that integration the abstract idea into a practical application such as improving the operation of the diagnostic device, or effecting a particular treatment or prophylaxis for a disease or medical condition. The claim limitations recite imaging a patient with a potential stroke, but do not provide any subsequent method steps to effect treatment or prophylaxis for the medical condition.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic image acquisition steps are considered to be generic and routine elements in the art of medical diagnostics. These methods have been widely prevalent, and there are no claimed features that provide elements to identify improvements to these data acquisition technologies based on the claimed features.
Dependent claims 2-6, and 12-13 do not include additional elements that amount to more than the judicial exception. 
Examiner notes that dependent claims 7-11, and 14-24 include elements that would amount to more than the judicial exception if incorporated into the structure of the device as computer processing steps. The features in these claims either improve the operation of the diagnostic device, or effect a particular treatment or prophylaxis for a 
Examiner suggests including computerized operation of dependent claim steps or non-rejected dependent claims to overcome the current 101 abstract idea rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, 14-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “pre-determined” is stated in line 3. This limitation is outside the scope of the claimed method and it is unclear how or what is “pre-determining” the anatomical zones. Claim elements should be within the claimed method and distinctly claimed, rather than prior to the claimed method. This renders the claim unclear and is rejected for indefiniteness.  
Regarding claim 11, the limitation “predetermined” is stated in line 2. This limitation is outside the scope of the claimed method and it is unclear how or what is “pre-determining” the threshold. Claim elements should be within the claimed method 
Claims dependent on rejected claims are also rejected for indefiniteness. Therefore, dependent claims 14-15 and 17 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Scalzo, F., et al. (“Perfusion Angiography in Acute Ischemic Stroke,” Computational and Mathematical Methods in Medicine. Vol 2016, 2016. P. 1-14) hereinafter Scalzo, in view of Piotin, M., et al. (“CT angriography, MR angiography and rotational digital subtraction angiography for volumetric assessment of intracranial aneurysms. An experimental study,” Neuroradiology. Vol 45, 2003. P. 404-409) hereinafter Piotin. 
Regarding claim 1, primary reference Scalzo teaches:
A method of imaging the brain within a patient diagnosed as potentially suffering a stroke, the method for deriving information about blood flow within the brain (abstract) the method comprising the steps of: 
2.2 Patients Demographics and Data Acquisition, ‘digital subtraction angiography (DSA)” is a form of angiography with enhanced pre-contrast images angiography images are acquired then a contrast agent (see Methods, 2.1. Historical and Technical Overview, paragraph 3, “Digital subtraction angiography (DSA) extends digital radiography by subtracting a background image (obtained before injection of the contrast agent) from subsequent images)”. This scanning is operable on a Philips Allura Xper FD20 biplane which is capable of imaging for endovascular procedures such as thrombectomies. Furthermore, the DSA scanning procedure is utilized for patients presenting symptoms suggestive of acute stroke and is used for diagnosis; pages 9-12, Discussion and figure 6 provide further teachings to the scans of the patient brain with multiple images and (figure 2(a)) utilizing the non-contrast and contrast DSA method for increased contrast and image quality;); 
b) injecting a bolus of contrast agent into the patient (pages 2-3, 2.2 Patients Demographics and Data Acquisition, “manual injection of omnipaque 300 was performed at dilution of 70% (30% saline) such that 10 cc of contrast was administered intravenously at an approximate rate of 5 cm3/s; pages 9-12, Discussion and figure 6 provide further teachings to the scans of the patient brain with multiple images and (figure 2(a)) utilizing the non-contrast and contrast DSA method for increased contrast and image quality;); 
2.2 Patients Demographics and Data Acquisition, “manual injection of omnipaque 300 was performed at dilution of 70% (30% saline) such that 10 cc of contrast was administered intravenously at an approximate rate of 5 cm3/s” this contrast enables contrast angiography scans that are a part of the DSA angiography scan procedure; pages 9-12, Discussion and figure 6 provide further teachings to the scans of the patient brain with multiple images and (figure 2(a)) utilizing the non-contrast and contrast DSA method for increased contrast and image quality).
Primary reference Scalzo fails to teach:
a) obtaining a non-contrast rotational angiography scan of the patient's brain in the absence of contrast using a rotational angiography scanner, and wherein the rotational angiography scanner is configured to enable subsequent imaging of endovascular procedures; 
c) obtaining contrast rotational angiography scan of the patient's brain using the rotational angiography scanner at a time period after the bolus has been injected
However, the analogous art of Piotin of a rotional digital angiography system for imaging the brain (abstract) teaches:
a) obtaining a non-contrast rotational angiography scan of the patient's brain in the absence of contrast using a rotational angiography scanner, and wherein the rotational angiography scanner is configured to enable subsequent imaging of endovascular procedures (page 404, paragraph 1, “Digital subtraction angiography (DSA) with three-dimensional reconstruction has shown to be very effective in planning Materials and Methods, paragraph 1). “For 3D DSA the 100 mask and 100 injected images were post processed on a dedicated workstation”); 
c) obtaining contrast rotational angiography scan of the patient's brain using the rotational angiography scanner at a time period after the bolus has been injected (page 404, paragraph 1, “Digital subtraction angiography (DSA) with three-dimensional reconstruction has shown to be very effective in planning endovascular or surgical treatment of aneurysms” this form of angiography utilizes contrast scans of the target region after contrast is injected in the patient; page 405, col 2, paragraphs 4-6 through page 406, paragraphs 1-2, “image acquisition during the passage of a contrast medium”, “We injected 10 ml iohexol 300using an automatic injector, at 2 ml/s, through a 5 F catheter in the internal carotid artery”; “for 3D DSA the 100 mask and 100 injected images were postprocessed on a dedicated workstation” the injected images are considered to be the contrast rotational angiography scans).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unenhanced and contrast Introduction). 
Regarding claim 25, primary reference Scalzo teaches:
A system for imaging the brain within a patient diagnosed as potentially suffering a stroke (abstract), the system comprising: 
An angiography scanner (pages 2-3, 2.2 Patients Demographics and Data Acquisition, ‘digital subtraction angiography (DSA)” is a form of angiography with enhanced pre-contrast images angiography images are acquired then a contrast agent (see Methods, 2.1. Historical and Technical Overview, paragraph 3, “Digital subtraction angiography (DSA) extends digital radiography by subtracting a background image (obtained before injection of the contrast agent) from subsequent images)”. This scanning is operable on a Philips Allura Xper FD20 biplane which is capable of imaging for endovascular procedures such as thrombectomies. Furthermore, the DSA scanning procedure is utilized for patients presenting symptoms suggestive of acute stroke and is used for diagnosis;), wherein the scanner is configured to 
obtain a non-contrast angiography scan of the patient's brain in the absence of contrast using a angiography scanner, wherein the non- contrast angiography scan is the first imaging scan of the patient's brain after a potential stroke, and wherein the angiography scanner is configured to enable subsequent imaging of endovascular procedures (pages 2-3, 2.2 Patients Demographics and Data Acquisition, ‘digital Methods, 2.1. Historical and Technical Overview, paragraph 3, “Digital subtraction angiography (DSA) extends digital radiography by subtracting a background image (obtained before injection of the contrast agent) from subsequent images)”. This scanning is operable on a Philips Allura Xper FD20 biplane which is capable of imaging for endovascular procedures such as thrombectomies. Furthermore, the DSA scanning procedure is utilized for patients presenting symptoms suggestive of acute stroke and is used for diagnosis; pages 9-12, Discussion and figure 6 provide further teachings to the scans of the patient brain with multiple images and (figure 2(a)) utilizing the non-contrast and contrast DSA method for increased contrast and image quality;); and 
obtain contrast angiography scan of the patient's brain using the angiography scanner at a time period after (pages 2-3, 2.2 Patients Demographics and Data Acquisition, “manual injection of omnipaque 300 was performed at dilution of 70% (30% saline) such that 10 cc of contrast was administered intravenously at an approximate rate of 5 cm3/s” this contrast enables contrast angiography scans that are a part of the DSA angiography scan procedure; pages 9-12, Discussion and figure 6 provide further teachings to the scans of the patient brain with multiple images and (figure 2(a)) utilizing the non-contrast and contrast DSA method for increased contrast and image quality) the bolus has been injected (pages 2-3, 2.2 Patients Demographics and Data Acquisition, “manual injection of omnipaque 300 was performed at dilution of 70% (30% saline) such that 10 cc of contrast was administered intravenously at an approximate rate of 5 cm3/s; pages 9-12, Discussion and figure 6 provide further teachings to the scans of the patient 
Primary reference Scalzo fails to teach:
A rotational angiography scanner, wherein the scanner is configured to 
obtain a non-contrast rotational angiography scan of the patient's brain in the absence of contrast using a rotational angiography scanner, and wherein the rotational angiography scanner is configured to enable subsequent imaging of endovascular procedures; and 
obtain contrast rotational angiography scan of the patient's brain using the rotational angiography scanner at a time period after the bolus has been injected.
However, the analogous art of Piotin of a rotional digital angiography system for imaging the brain (abstract) teaches:
A rotational angiography scanner (page 404, paragraph 1, “Digital subtraction angiography (DSA) with three-dimensional reconstruction has shown to be very effective in planning endovascular or surgical treatment of aneurysms” this form of angiography utilizes non-contrast scans of the target region; page 405, col 2, paragraphs 4-6 through page 406, paragraphs 1-2, “our angiographic setup had a rotational angiography system on a motorized c-arm”, this form of scanner would enable further imaging of endovascular procedures as common in the art;), wherein the scanner is configured to 
obtain a non-contrast rotational angiography scan of the patient's brain in the absence of contrast using a rotational angiography scanner, and wherein the rotational angiography scanner is configured to enable subsequent imaging of endovascular Materials and Methods, paragraph 1). “For 3D DSA the 100 mask and 100 injected images were post processed on a dedicated workstation”); and 
obtain contrast rotational angiography scan of the patient's brain using the rotational angiography scanner at a time period after the bolus has been injected (page 404, paragraph 1, “Digital subtraction angiography (DSA) with three-dimensional reconstruction has shown to be very effective in planning endovascular or surgical treatment of aneurysms” this form of angiography utilizes contrast scans of the target region after contrast is injected in the patient; page 405, col 2, paragraphs 4-6 through page 406, paragraphs 1-2, “image acquisition during the passage of a contrast medium”, “We injected 10 ml iohexol 300using an automatic injector, at 2 ml/s, through a 5 F catheter in the internal carotid artery”; “for 3D DSA the 100 mask and 100 injected images were postprocessed on a dedicated workstation” the injected images are considered to be the contrast rotational angiography scans).
Introduction). 
Regarding claim 26, primary reference Scalzo teaches:
A computer program for imaging the brain within a patient diagnosed as potentially suffering a stroke (abstract), the computer program being configured, when run on a computer configured to control a rotational angiography scanner (pages 2-3, 2.2 Patients Demographics and Data Acquisition, ‘digital subtraction angiography (DSA)” is a form of angiography with enhanced pre-contrast images angiography images are acquired then a contrast agent (see Methods, 2.1. Historical and Technical Overview, paragraph 3, “Digital subtraction angiography (DSA) extends digital radiography by subtracting a background image (obtained before injection of the contrast agent) from subsequent images)”. This scanning is operable on a Philips Allura Xper FD20 biplane which is capable of imaging for endovascular procedures such as thrombectomies. Furthermore, the DSA scanning procedure is utilized for patients presenting symptoms suggestive of acute stroke and is used for diagnosis;), to: 
obtain a non-contrast angiography scan of the patient's brain in the absence of contrast using a angiography scanner, wherein the non-contrast angiography scan is the first imaging scan of the patient's brain after a potential stroke, and wherein the 2.2 Patients Demographics and Data Acquisition, ‘digital subtraction angiography (DSA)” is a form of angiography with enhanced pre-contrast images angiography images are acquired then a contrast agent (see Methods, 2.1. Historical and Technical Overview, paragraph 3, “Digital subtraction angiography (DSA) extends digital radiography by subtracting a background image (obtained before injection of the contrast agent) from subsequent images)”. This scanning is operable on a Philips Allura Xper FD20 biplane which is capable of imaging for endovascular procedures such as thrombectomies. Furthermore, the DSA scanning procedure is utilized for patients presenting symptoms suggestive of acute stroke and is used for diagnosis; pages 9-12, Discussion and figure 6 provide further teachings to the scans of the patient brain with multiple images and (figure 2(a)) utilizing the non-contrast and contrast DSA method for increased contrast and image quality;); 
obtain contrast angiography scan of the patient's brain using the rotational angiography scanner at a time period (pages 2-3, 2.2 Patients Demographics and Data Acquisition, “manual injection of omnipaque 300 was performed at dilution of 70% (30% saline) such that 10 cc of contrast was administered intravenously at an approximate rate of 5 cm3/s” this contrast enables contrast angiography scans that are a part of the DSA angiography scan procedure; pages 9-12, Discussion and figure 6 provide further teachings to the scans of the patient brain with multiple images and (figure 2(a)) utilizing the non-contrast and contrast DSA method for increased contrast and image quality) after a bolus has been injected (pages 2-3, 2.2 Patients Demographics and Data Acquisition, “manual injection of omnipaque 300 was performed at dilution of 70% (30% 3/s; pages 9-12, Discussion and figure 6 provide further teachings to the scans of the patient brain with multiple images and (figure 2(a)) utilizing the non-contrast and contrast DSA method for increased contrast and image quality;).
Primary reference Scalzo fails to teach:
the computer program being configured, when run on a computer configured to control a rotational angiography scanner, to: 
obtain a non-contrast rotational angiography scan of the patient's brain in the absence of contrast using a rotational angiography scanner, and wherein the rotational angiography scanner is configured to enable subsequent imaging of endovascular procedures; 
obtain contrast rotational angiography scan of the patient's brain using the rotational angiography scanner at a time period after a bolus has been injected
However, the analogous art of Piotin of a rotional digital angiography system for imaging the brain (abstract) teaches:
the computer program being configured, when run on a computer configured to control a rotational angiography scanner (page 404, paragraph 1, “Digital subtraction angiography (DSA) with three-dimensional reconstruction has shown to be very effective in planning endovascular or surgical treatment of aneurysms” this form of angiography utilizes non-contrast scans of the target region; page 405, col 2, paragraphs 4-6 through page 406, paragraphs 1-2, “our angiographic setup had a rotational angiography system on a motorized c-arm”, this form of scanner would enable further imaging of endovascular procedures as common in the art;), to: 
Materials and Methods, paragraph 1). “For 3D DSA the 100 mask and 100 injected images were post processed on a dedicated workstation”); 
obtain contrast rotational angiography scan of the patient's brain using the rotational angiography scanner at a time period after a bolus has been injected (page 404, paragraph 1, “Digital subtraction angiography (DSA) with three-dimensional reconstruction has shown to be very effective in planning endovascular or surgical treatment of aneurysms” this form of angiography utilizes contrast scans of the target region after contrast is injected in the patient; page 405, col 2, paragraphs 4-6 through page 406, paragraphs 1-2, “image acquisition during the passage of a contrast medium”, “We injected 10 ml iohexol 300using an automatic injector, at 2 ml/s, through 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unenhanced and contrast angiography stroke diagnostic method of Scalzo to incorporate the use of unenhanced and contrast rotational angiography as taught by Piotin because it provides better visualization and three-dimensional low-noise volumetric data blood vessels that may include ruptured or non-ruptured aneurysms which are commonly the cause of a hemorrhagic stroke (page 404, Introduction). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Scalzo, in view of Piotin as applied to claim 1 above, and further in view of Lynch et al. (U.S. Pub. No. 20170330320) hereinafter Lynch. 
Regarding claim 2, the combined references of Scalzo and Piotin teach all of the limitations of claim 1. Primary reference Scalzo further fails to teach:
wherein the method comprises, at regular intervals, obtaining n contrast rotational angiography scans of the patient's brain, wherein n is between 2 and 6
However, the analogous art of Lynch of a medical imaging system for automatically analyzing scan data (abstract) teaches:
wherein the method comprises, at regular intervals, obtaining n contrast scans of the patient's target region, wherein n is between 2 and 6 ([0008], “or other biomedical imaging modality capable of producing image data”, note that the combined invention of Scalzo and Piotin teach to rotational angiography; [0014], “a number of image data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo and Piotin to incorporate the multiple contrast scans as taught by Lynch because it improves image quality which leads to increased accuracy when detecting and quantifying image regions demonstrating normal and abnormal tissue structures ([0014]; [0015]). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Scalzo, in view of Piotin as applied to claim 1 above, and further in view of Davis, B., et al., (“4D Digital Subtraction Angiography: Implementation and Demonstration of Feasibility,” American Journal of Neuroradiology, 2013. P. 1-8) hereinafter Davis. 
Regarding claim 3, the combined references of Scalzo and Piotin teach all of the limitations of claim 1. Primary reference Scalzo further fails to teach:
wherein the method comprises displaying the obtained sets of rotational angiography images as a time-sequenced series of images
However, the analogous art of Davis of 4D digital subtraction angiography (abstract) teaches:
wherein the method comprises displaying the obtained sets of rotational angiography images as a time-sequenced series of images (pages 2-3, Materials and Methods, Data Acquisition and Image Processing and Reconstruction Process, these sections describe the use of 3D rotational angiography over a time-sequenced series of images to create time-resolved 3D volumes that enable an interactive 4D viewing experience of the contras-enhanced perfusion of a vascular network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo and Piotin to incorporate the time-sequenced series of images as taught by Davis because it enables the viewing of the vasculature in a dynamic display, at any angle, for all time points at any desired angle which largely eliminates the problem of vessel overlap (page 2, col 1, paragraph 2). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scalzo, in view of Piotin as applied to claim 1 above, and further in view of Jackson et al. (U.S. Pub. No. 20170209113) hereinafter Jackson. 
Regarding claim 4, the combined references of Scalzo and Piotin teach all of the limitations of claim 1. Primary reference Scalzo further fails to teach:
wherein the time intervals between successive sets of rotational angiography images is selected based on the anticipated flow rate of contrast agent through the patient
However, the analogous art of Jackson of a system for providing adaptive scan control for angiography and perfusion imaging systems (abstract) teaches:
wherein the time intervals between successive sets of medical imaging system images is selected based on the anticipated flow rate of contrast agent through the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo and Piotin to incorporate the flow rate imaging interval as taught by Jackson because it enables a personalization of scan protocols on a patient-by-patient basis and enables multiple scan protocols to be combined into a single scan ([0014]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scalzo, in view of Piotin as applied to claim 1 above, and further in view of Stehle et al. (U.S. Pub. No. 20160048965) hereinafter Stehle. 
Regarding claim 5, the combined references of Scalzo and Piotin teach all of the limitations of claim 1. Primary reference Scalzo further fails to teach:
wherein the brain is automatically divided up into a number of zones of interest by identifying pre-determined anatomical zones

wherein the brain is automatically divided up into a number of zones of interest by identifying pre-determined anatomical zones (figures 1-2; [0011], “A brain segmentation tool can be used to segment multiple brain structures of interest 102-118 in each of the first data set (not shown) and the second data set 100, as those skilled in the art will understand. Each of the structures 102-118 may be marked by colored contours having different colors or, in another embodiment, different line styles (e.g., dashes, varying thicknesses, etc.). The first data set may be segmented at the time of capture or, in another embodiment, may be segmented when the second data set is captured.”; [0012], structures 102-118; [0013] describes further delineated portions and structures as shown in figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo and Piotin to incorporate the zones of interest based on anatomical zones as taught by Stehle because it enables the user to visually observe differences within specific segments of the brain after a major medical event such as a stroke and compare these anatomical regional changes over time between multiple scans ([0010]). 
Claims 6-7, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scalzo, in view of Piotin as applied to claim 1 above, and further in view of Goyal (U.S. Pub. No. 20160157800) hereinafter Goyal. 

wherein the method further comprises the step of: 
identifying collateral vessels facilitating collateral blood flow within the contrast rotational angiography scan based on: 
opacity of the vessels; 
position of the vessels; and 
the time delay between the bolus injection and the contrast rotational angiography scan
However, the analogous art of Goyal of a system for diagnosing strokes (abstract) teaches:
wherein the method further comprises the step of: 
identifying collateral vessels facilitating collateral blood flow within the contrast scan ([0005]; [0006]; [0025], “c) obtain a qualitative feel for penumbra and collaterals“; [0058]-[0061], “collaterals”; [0094]-[0098]; [0101]-[0103]; [0120]-[0122]) based on: 
opacity of the vessels ([0121], “the density of contrast and variance in the rate of filling of the collaterals (i.e. the rate of opacification) is assessed“); 
position of the vessels ([0121], “the location and diameter of collaterals”); and 
the time delay between the bolus injection and the contrast scan ([0063]; [0123], “bolus of contrast”; [0140], describes the injection of bolus and the flow towards specific areas within a few seconds which is considered to be utilizing the delay for collateral vessel determination as in [0141]-[0145]; [0181]; [0202]-[0207] describe the contrast 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo and Piotin to incorporate the identification of collateral vessels using the vessel properties as taught by Goyal because collaterals provide insight into the diagnosis of strokes in patients which will aid the physician in determining the treatment protocol ([0120]).
Regarding claim 7, the combined references of Scalzo and Piotin teach all of the limitations of claim 1. Primary reference Scalzo further fails to teach:
wherein the method further comprises the step of superimposing data from the multiple rotational angiography scans 
and allocating colour based on delay of opacification
However, the analogous art of Goyal of a system for diagnosing strokes (abstract) teaches:
wherein the method further comprises the step of superimposing data from the multiple scans (figure 6A; [0164]; [0165], “software displays the mCTA images 51 to the physician” and “the software may automatically identify corresponding areas on the P1-Pn images for the corresponding levels 54 for each phase”; [0166]-[0170])
and allocating colour based on delay of opacification ([0030]; [0074]; [0175], “Color coding of the rate of change of contrast density may be used to provide the physician with a readily identifiable visual indicator of the relative tissue health”).

Regarding claim 16, the combined references of Scalzo and Piotin teach all of the limitations of claim 1. Primary reference Scalzo further fails to teach:
where the change of density of each voxel of brain tissue is calculated and the rise and fall of the density is used to create maps which demonstrate the ischemic tissue
However, the analogous art of Goyal of a system for diagnosing strokes (abstract) teaches:
where the change of density of each pixel of brain tissue is calculated and the rise and fall of the density is used to create maps which demonstrate the ischemic tissue ([0070]-[0081] describe the calculation of contrast density within regions of interest; [0120]-[0124]; [0140]-[0150]; [0155], “a. Change in contrast density of the entire brain over time“; [0163], describes change in contrast density; [0167]-[0169]; [0173]-[0175], color coded contrast density map demonstrate tissue health (ischemic tissue regions)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo and Piotin to incorporate the 
Regarding claim 18, the combined references of Scalzo and Piotin teach all of the limitations of claim 1. Primary reference Scalzo further fails to teach:
further comprising: 
using a non-transitory computer readable medium encoded with instructions to analyse the contrast rotational angiography images according to the following: 
map a plurality of zones of interest; 
analyze each zone of interest to assign a collateral value to each zone of interest where an assigned collateral value represents relative viability of collaterals within that zone and where the assigned collateral value represents the total collateral blood flow into the zone; 
calculating a secondary score based on a cumulative total of values from the assigned collateral values
However, the analogous art of Goyal of a system for diagnosing strokes (abstract) teaches:
further comprising: 
using a non-transitory computer readable medium encoded with instructions to analyse the contrast images ([0120]-[0124]) according to the following: 
map a plurality of zones of interest ([0100]-[0104], identify and analyze zones;  [0113]; figure 6A shows zones mapped in an image; [0165]-[0173] further describe the zone mapping;[0175]; [0184]; [0202]-[0210], [0214], zones; [0217]-[0226]); 

calculating a secondary score based on a cumulative total of values from the assigned collateral values ([0096]; [0100], secondary score; [0101]-[0103]; [0213]-[0227]; [0229], “calculating a secondary score based on the density difference between the prominent venous structure and prominent artery structure“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo and Piotin to incorporate the use of zones of interests, collateral value calculation, and secondary score as taught by Goyal because it provides the physician with additional information about stroke progression and the feasibility of procedures such as recanalization ([0183]; [0190]). 
Regarding claim 19, the combined references of Scalzo, Piotin, and Goyal teach all of the limitations of claim 18. Primary reference Scalzo further fails to teach:
wherein the zones of interest and the secondary score correspond to the ASPECTS protocol

wherein the zones of interest and the secondary score correspond to the ASPECTS protocol ([0047]-[0051], describe the ASPECTS protocol system; [0097], “In one embodiment, the pre-defined protocol is an ASPECTS protocol where the total number of zones of interest is about 10“;  [0101], “identify and analyze ASPECTS zones from the at least one image”; [0103], aspects for zones of interest; [0209]; [0210]; [0214], aspects for zones; [0220]-[0227]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, and Goyal to incorporate the use of the ASPECTS protocol as taught by Goyal because ASPECTS is the accepted protocol for diagnosing strokes in patients and provides reliability and utilizing to assess early ischemic changes in patients with stroke ([0047]; [0048]). 
Regarding claim 20, the combined references of Scalzo, Piotin, and Goyal teach all of the limitations of claim 18. Primary reference Scalzo further fails to teach:
wherein the zones of interest and the secondary zones correspond to a modified ASPECTS protocol focusing on the cortical regions
However, the analogous art of Goyal of a system for diagnosing strokes (abstract) teaches:
wherein the zones of interest and the secondary zones correspond to a modified ASPECTS protocol focusing on the cortical regions ([0050], [0203]-[0208]; [0209], “In other words, using a brain mapping algorithm, every cortical region of ASPECTS can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, and Goyal to incorporate the use of zones and secondary zones related to cortical regions as taught by Goral because cortical regional collateral scale values provide a physician with data that provides insight into the diagnosis and progression of a stroke. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Scalzo, in view of Piotin as applied to claim 1 above, and further in view of Menon et al. (U.S. Pub. No. 20160180042) hereinafter Menon. 
Regarding claim 8, the combined references of Scalzo and Piotin teach all of the limitations of claim 1. Primary reference Scalzo further fails to teach:
wherein the method further comprises of evaluating the change in density at the level of each voxel of brain tissue and using the time-contrast curve to create maps which shows the tissue at risk due to the intracranial occlusion
However, the analogous art of Menon of an automated system and method for assisting in decision making for the treatment of stroke patients (abstract) teaches:
wherein the method further comprises of evaluating the change in density at the level of each voxel of brain tissue and using the time-contrast curve to create maps 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo and Piotin to incorporate the contrast curve tissue maps as taught by Menon because the expertise needed to make highly specialized triaging decisions is unavailable in community hospitals and providing tissue maps to the physician provides more information to the triage doctor and better outcomes for patients ([0008]; [0009]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Scalzo, in view of Piotin as applied to claim 1 above, and further in view of Riddell et al. (U.S. Pub. No. 20170281114) hereinafter Riddell. 
Regarding claim 9, the combined references of Scalzo and Piotin teach all of the limitations of claim 1. Primary reference Scalzo further fails to teach:

However, the analogous art of Riddell of a method for adjusting a radiation dose during imaging of an object (abstract) teaches:
wherein the different rotational angiography scans correspond to different radiation exposures, and the method comprises using fixed elements from the scan with the highest radiation dose to increase the signal to noise ratio of at least one scan with the lower radiation dose ([0028], determining whether the imaged object is of high contrast or a low contrast; [0029], the image quality may be adjusted between a first frame and a second frame, radiation is reduced when image quality is reduced; [0030]; [0034], “by subtracting 70 out the bone from the first frame 36, the intensity of the radiation beam 24 can be adjusted/reduced 46 without reducing the image quality of the second frame; [0035], utilizing a background mask image enables increased image quality while reducing the radiation dose; [0036], describes adjustments to noise using a subtraction method and adjustments of radiation dose between scans; [0037], “areas which do not show significant contrast over several generated frames”; [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo and Piotin to incorporate the use of different radiation exposures for particular areas to either increase signal to noise or decrease radiation dose as taught by Riddell because it provides the highest quality . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Scalzo, in view of Piotin as applied to claim 1 above, and further in view of Van Nijnatten (U.S. Pub. No. 20160278725) hereinafter Nijnatten, in further view of Goyal. 
Regarding claim 10, the combined references of Scalzo and Piotin teach all of the limitations of claim 1. Primary reference Scalzo further fails to teach:
wherein the method comprises: 
calculating the rate of collateral flow based on the opacity profile of one or more identified collateral vessels recorded over the time period of the contrast rotational angiography scan.
However, the analogous art of Van Nijnatten of an imaging system for imaging a contrast enhanced tissue structure in an image (abstract, figure 2) teaches:
calculating the rate of flow based on the opacity profile of one or more identified vessels recorded over the time period of the contrast scan ([0051], “The contrast agent is essentially a "dye" or a radiation opaque fluid, which is administered to the patient manually or preferably by the power injector PJ to so at least temporarily confer, for imaging purposes, the much needed radiation opacity”; [0054]; [0069]-[0076], describe the flow determiner feature which is considered to be a calculation of the rate of flow. In paragraph [0077], “To this end, in one embodiment an intensity pixel value thresholding is executed in order to base the blood flow determination only on image pixels with an intensity above a user definable threshold. This is to ensure that the determination of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo and Piotin to incorporate the calculation of the rate of flow based on the opacity profile as taught by Van Nijnatten because using pixel values that stem from other features other than the opacity of the contrast agent would provide a less accurate flow rate calculation and would reduce diagnostic accuracy ([0077]). 
Primary reference Scalzo further fails to teach:
Identifying collateral vessels
However, the analogous art of Goyal of a system for diagnosing strokes (abstract) teaches:
Identifying collateral vessels ([0005]; [0006]; [0025], “c) obtain a qualitative feel for penumbra and collaterals“; [0058]-[0061], “collaterals”; [0094]-[0098]; [0101]-[0103]; [0120]-[0122], “In a second aspect and from the image information obtained, the location and diameter of collaterals, the density of contrast and variance in the rate of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, and Van Nijnatten to incorporate the target blood vessels of collateral vessels for stoke diagnosis as taught by Goyal because collaterals provide insight into the diagnosis of strokes in patients which will aid the physician in determining the treatment protocol ([0120]).
Claims 11-12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Scalzo, in view of Piotin, in view of Van Nijnatten, in further view of Goyal as applied to claim 10 above, and further in view of Yagi et al. (U.S. Pub. No. 20170323587) hereinafter Yagi.  
Regarding claim 11, the combined references of Scalzo, Piotin, Van Nijnatten, and Goyal teach all of the limitations of claim 10. Primary reference Scalzo further fails to teach:
wherein the method comprises: 
identifying blood vessels by identifying adjacent voxels in three- dimensional space which have a x-ray luminance exceeding a predetermined threshold
However, the analogous art of Yagi of a device for constructing a blood vessel shape model (abstract) teaches:
wherein the method comprises: 
identifying blood vessels by identifying adjacent voxels in three- dimensional space which have a x-ray luminance exceeding a predetermined threshold ([0045], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Van Nijnatten, and Goyal to incorporate the identification of blood vessels using voxel thresholding as taught by Yagi because a blood vessel shape model using voxel-based thresholding enables the coarse extraction of blood vessels for further processing such as precise shape determination or centerline extraction ([0045]-[0048]).  
Primary reference Scalzo further fails to teach:
identifying collateral blood vessels by identifying adjacent pixels which have a x-ray opacity exceeding a predetermined threshold
However, the analogous art of Goyal of a system for diagnosing strokes (abstract) teaches:
identifying collateral blood vessels by identifying adjacent pixels which have a x-ray opacity exceeding a predetermined threshold ([0121]; [0160]; [0162]; [0166], threshold; [0217]-[0224])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Van Nijnatten, Goyal, and Yagi to incorporate the identification of collateral blood vessels by using opacity as taught by Goyal because collaterals provide insight into the diagnosis of strokes in patients which will aid the physician in determining the treatment protocol ([0120]).

wherein the method comprises: 
defining an axial axis of each identified collateral vessel; 
calculating the contrast profile based on aggregating x-ray opacity values of voxels at different axial positions along the axial axis of each identified collateral vessel
However, the analogous art of Yagi of a device for constructing a blood vessel shape model (abstract) teaches:
wherein the method comprises: 
defining an axial axis of each identified vessel ([0032], a blood vessel is constructed in 3D voxel space with a centerline constructed as in figure 3. The centerline is considered to be a defined axial axis of the identified blood vessel; [0045], center line of a blood vessel is first coarsely extracted; [0048]; [0049]; [0050], coast center line generated; [0051]); 
calculating the contrast profile based on aggregating x-ray opacity values of voxels at different axial positions along the axial axis of each identified vessel ([0051] and figure 9B shows a graph with the horizontal axis and the luminance values calculated along the axis which is considered to be a contrast profile of voxels at different positions along the identified vessel; note that luminance values are considered to be the opacity values as claimed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and 
Regarding claim 14, the combined references of Scalzo, Piotin, Van Nijnatten, Goyal, and Yagi teach all of the limitations of claim 11. Primary reference Scalzo further fails to teach:
where the rate of opacification of the collateral vessel as the contrast comes into the collateral vessel is used to calculate flow rate within the collateral vessel
However, the analogous art of Goyal of a system for diagnosing strokes (abstract) teaches:
where the rate of opacification of the collateral vessel as the contrast comes into the collateral vessel is used to calculate flow within the collateral vessel ([0063], method of deriving blood flow within the brain; [0076]; [0121]; [0123], “The mCTA procedure produces a series of time-sequenced or phases of images at different levels within the brain that provide information about the flow of contrast through areas of the brain from which the quality of perfusion and the quality of collaterals can be assessed and/or calculated“; [0148]; [0150], contrast flows within the vessel; [0152]-[0164]; [0167]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Van Nijnatten, Goyal, and Yagi to incorporate the rate of opacification to determine flow rate as taught by 
Primary reference Scalzo further fails to teach:
calculate flow rate within the collateral vessel
However, the analogous art of Van Nijnatten of an imaging system for imaging a contrast enhanced tissue structure in an image (abstract, figure 2) teaches:
calculate flow rate within the vessel ([0044]; [0069]-[0079], specifically [0072]-[0075] describe calculation of blood flow rates),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Van Nijnatten, Goyal, and Yagi to incorporate the flow rate determination as taught by Van Nijnatten because the blood flow rate is useful for understanding the flow characteristics of blood vessels as well as diagnosing disease states in angiographic images ([0005]).  
Regarding claim 15, the combined references of Scalzo, Piotin, Van Nijnatten, Goyal, and Yagi teach all of the limitations of claim 11. Primary reference Scalzo further fails to teach:
where the clearing of contrast from the collateral vessel is used to calculate the flow rate within the collateral vessel
However, the analogous art of Goyal of a system for diagnosing strokes (abstract) teaches:
where the clearing of contrast from the collateral vessel is used to calculate the flow within the collateral vessel ([0014], “cerebral blood flow of perfusion imaging“ 
Primary reference Scalzo further fails to teach:
calculate flow rate within the collateral vessel
However, the analogous art of Van Nijnatten of an imaging system for imaging a contrast enhanced tissue structure in an image (abstract, figure 2) teaches:
calculate flow rate within the vessel ([0044]; [0069]-[0079], specifically [0072]-[0075] describe calculation of blood flow rates),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Van Nijnatten, Goyal, and Yagi to incorporate the flow rate determination as taught by Van Nijnatten because the blood flow rate is useful for understanding the flow characteristics of blood vessels as well as diagnosing disease states in angiographic images ([0005]).  
Regarding claim 17, the combined references of Scalzo, Piotin, Van Nijnatten, Goyal, and Yagi teach all of the limitations of claim 11. Primary reference Scalzo further fails to teach:
where the combination of calculated flow rate within the collaterals and the voxel based map of the ischemic tissue is used to calculate and differentiate between tissue at risk and tissue that is already dead
However, the analogous art of Goyal of a system for diagnosing strokes (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Van Nijnatten, Goyal, and Yagi to incorporate the differentiating between tissue types as taught by Goyal because it provides a physician with intuitive visualization about the progression of a stroke throughout brain regions and provides more accurate determination of treatment ([0175]). 
Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Scalzo, in view of Piotin, in view of Van Nijnatten, in further view of Goyal as applied to claim 10 above, and further in view of Takeno et al. (U.S. Pub. No. 20150374227) hereinafter Takeno. 
Regarding claim 13, the combined references of Scalzo, Piotin, Van Nijnatten, and Goyal teach all of the limitations of claim 10. Primary reference Scalzo further fails to teach:

calculating the x-ray opacity profile within an identified vessel at a point in time
However, the analogous art of Takeno of a contrast-based medical imaging apparatus for detecting a blood vessel network within the subject (abstract) teaches:
wherein the method comprises: 
calculating the x-ray luminance profile within an identified vessel at a point in time ([0021], luminance profile; [0023]; [0027]-[0028], luminance profile; [0030]; [0032]; figure 7; [0048], luminance profile in the depth direction would be considered an x-ray opacity profile as the luminance value is a voxel value of opacity in a contrast image; [0051]-[0056] further describe the analysis of a luminance profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, Van Nijnatten, and Goyal to incorporate the opacity profile of a vessel as taught by Takeno because a blood vessel may not be present normally due to a disease and proper segmentation based on a luminance profile provides a user with more precise diagnostic information about disease states ([0009]; [0010]). 
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Scalzo, in view of Piotin as applied to claim 1 above, and further in view of Cosman et al. (U.S. Pat. No. 6122541) hereinafter Cosman. 
Regarding claim 21, the combined references of Scalzo and Piotin teach all of the limitations of claim 1. Primary reference Scalzo further fails to teach:
wherein the method comprises: 

identifying and correcting for movement of these fixed points during the scan
However, the analogous art of Cosman of a reference marker image scanning system for use with a patient’s head (abstract) teaches:
wherein the method comprises: 
identifying multiple fixed points associated with the patient's head during each medical imaging scan (col 2, lines 22-53; col 4, lines 5-10, “reference markers 210, 211, 212, 213 see also col 4, lines 11-67 for further description of the reference markers fixed ot the patient’s head; see also col 5, lines 23-67; col 7, lines 23-67; col 8, lines 1-38; col 9, lines 16-67 for further description of the use of the reference markers during imaging scans); 
identifying and correcting for movement of these fixed points during the scan (col 2, lines 33-41; col 5, lines 23-67, “movement of the patient’s head”; col 7, lines 23-67; col 8, lines 1-38; col 9, lines 16-67 “In fact, there could be only one vertical rod such as 650, and significant information on the indexing of the slice or the variation of head movement could be gained from that, such as head movement in the image scanner, etc. One of the advantages of such a graphic reference means attached to the patient is that if the patient moves from one slice to the next, then the index mark such as those shown in FIG. 6B can indicate the movement, and it is possible when assimilating the image scan data in a computer workstation to make corrections for this so that it can be placed in a consistent image scan coordinate system referenced, for example, to the patient's anatomy, or the head band, or the graphic reference means. For example, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo and Piotin to incorporate the determination of patient head points and movement compensation as taught by Cosman because it enables a unified image scan coordinate system to eliminate errors due to patient's movement during the scanning or to correct for aberrations in the scan slice sequence itself (col 2, lines 15-21).
Regarding claim 22, the combined references of Scalzo, Piotin, and Cosman teach all of the limitations of claim 21. Primary reference Scalzo further fails to teach:
wherein the multiple fixed points comprise inherent features of the patients head
However, the analogous art of Cosman of a reference marker image scanning system for use with a patient’s head (abstract) teaches:
wherein the multiple fixed points comprise inherent features of the patients head (col 7, lines 23-67, “so as to reference it on the skin by means of ink markers or even anatomical or natural landmarks such as positions on the brow, over the ear, etc”; col 10, lines 58-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, and Cosman to incorporate the use of inherent features for determination of fixed points as taught by 
Regarding claim 23, the combined references of Scalzo, Piotin, and Cosman teach all of the limitations of claim 21. Primary reference Scalzo further fails to teach:
wherein the multiple fixed points comprise external markers affixed to the patients head
However, the analogous art of Cosman of a reference marker image scanning system for use with a patient’s head (abstract) teaches:
wherein the multiple fixed points comprise external markers affixed to the patients head (col 2, lines 22-53; col 4, lines 5-10, “reference markers 210, 211, 212, 213 see also col 4, lines 11-67 for further description of the reference markers fixed ot the patient’s head; see also col 5, lines 23-67; col 7, lines 23-67; col 8, lines 1-38; col 9, lines 16-67 for further description of the use of the reference markers during imaging scans).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, and Cosman to use of reference markers fixed to the patient’s head as taught by Cosman because they may be radiopaque and visible in the medical imaging system used, which provides a transformation between the patient coordinate system and the imaging coordinate system (col 7, lines 23-67). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Scalzo, in view of Piotin, in further view of Cosman as applied to claim 21 above, and further in view of Riddell.  
Regarding claim 24, the combined references of Scalzo, Piotin, and Cosman teach all of the limitations of claim 21. Primary reference Scalzo further fails to teach:
wherein the method comprises: 
obtaining one of the imaging scans at a higher x-ray intensity than at least one other imaging scan; and 
using data from the higher x-ray intensity scan to constrain post-processing of the at least one other imaging scan
However, the analogous art of Riddell of a method for adjusting a radiation dose during imaging of an object (abstract) teaches:
wherein the method comprises: 
obtaining one of the imaging scans at a higher x-ray intensity than at least one other imaging scan ([0028], determining whether the imaged object is of high contrast or a low contrast; [0029], the image quality may be adjusted between a first frame and a second frame, radiation is reduced when image quality is reduced; [0030]; [0034], “by subtracting 70 out the bone from the first frame 36, the intensity of the radiation beam 24 can be adjusted/reduced 46 without reducing the image quality of the second frame; [0035], utilizing a background mask image enables increased image quality while reducing the radiation dose; [0036], describes adjustments to noise using a subtraction method and adjustments of radiation dose between scans; [0037], “areas which do not show significant contrast over several generated frames”; [0038]); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined unenhanced and contrast angiography stroke diagnostic method of Scalzo, Piotin, and Cosman to incorporate the use of different radiation exposures for particular areas to either increase signal to noise or decrease radiation dose as taught by Riddell because it provides the highest quality images with the minimum amount of radiation dose to the patient. Radiation dose to the patient can cause side-effects such as cancer and limiting this dose improves patient outcomes ([0037]; [0038]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.F./Examiner, Art Unit 3793                   

/MICHAEL J TSAI/Primary Examiner, Art Unit 3785